                                                                     USDC-SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                         DOC#:
SOUTHERN DISTRICT OF NEW YORK                                        DATE FILED: I)  I)- (19

 LEONEL ALMONTE TELLO, individually
 and on behalf of all others similarly situated,

                              Plaintiff,

                         V.                                     No. 18-CV-210 (RA)

 74 FIFTH A VE MARKET, CORP. dlb/a                                     ORDER
 VALENT & COOK formerly dlb/a YOUR
 WAY CAFE, VALENT & COOK AT 57
 STREET CORP. d/b/a/VALENT & COOK,
 and BYUNG LIM a/kla BRUCE LIM,

                              Defendants.


RONNIE ABRAMS, United States District Judge:

         On October 15, 2019, the Court granted Plaintiffs request for an additional 30 days to

submit the settlement fairness motion. Plaintiff thus had until November 13, 2019 to file this

motion. To date, however, the Court has not received the motion.

         No later than December 6, Plaintiff shall file the settlement fairness motion or a letter

updating the Court on the status of the case.

SO ORDERED.

Dated:      December 2, 2019
            New York, New York

                                                                 s
                                                   United States District Judge
